Name: Commission Delegated Regulation (EU) No 1292/2014 of 17 July 2014 on the conditions for classification, without testing, of certain uncoated wood floorings under ENÃ 14342 with regard to their reaction to fire Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: building and public works;  technology and technical regulations;  wood industry;  construction and town planning;  documentation
 Date Published: nan

 5.12.2014 EN Official Journal of the European Union L 349/27 COMMISSION DELEGATED REGULATION (EU) No 1292/2014 of 17 July 2014 on the conditions for classification, without testing, of certain uncoated wood floorings under EN 14342 with regard to their reaction to fire (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonized conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 27(5) thereof, Whereas: (1) A system for classifying the performance of construction products, with regard to their reaction to fire was adopted in Commission Decision 2000/147/EC (2). Wood floorings are among the construction products to which that Decision applies. (2) Tests have shown wood floorings covered by the harmonised standard EN 14342 to have a stable and predictable performance concerning reaction to fire provided that they meet certain conditions regarding the density of the wood, the thickness of the flooring and the end use of the product. (3) Wood floorings covered by the harmonised standard EN 14342 should therefore be deemed to satisfy the classes of performance for reaction to fire established in Decision 2000/147/EC on those conditions without further testing being required, HAS ADOPTED THIS REGULATION: Article 1 Wood floorings covered by the harmonised standard EN 14342 which fulfil the conditions set out in the Annex shall be deemed to satisfy the classes of performance indicated in the Annex without testing. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 88, 4.4.2011, p. 5. (2) Commission Decision 2000/147/EC of 8 February 2000 implementing Council Directive 89/106/EEC as regards the classification of the reaction to fire performance of construction products (OJ L 50, 23.2.2000, p. 14). ANNEX Product (1) (7) Product detail (4) Minimum mean density (5) (kg/m3) Minimum overall thickness (mm) End use condition Class for floorings (3) Wood flooring Solid wood flooring of pine or spruce Pine: 480 Spruce: 400 14 Without air gap underneath Dfl-s1 Wood flooring Solid flooring of beech, oak, pine or spruce Beech: 700 Oak: 700 Pine: 430 Spruce: 400 20 With or without air gap underneath Dfl-s1 Wood parquet Solid wood (one layer) parquet of walnut 650 8 Glued to substrate (6) Dfl-s1 Wood parquet Solid (one layer) parquet of oak, maple or ash Ash: 650 Maple: 650 Oak: 720 8 Glued to substrate (6) Dfl-s1 Wood parquet Multilayer parquet with oak top layer, at least 3,5 mm 550 15 (2) Without air gap underneath Dfl-s1 Wood flooring and parquet Solid wood flooring and parquet not specified above 400 6 All Efl (1) Mounted in accordance with EN ISO 9239-1, on a substrate of at least Class D-s2, d0 with minimum density of 400 kg/m3 or with an air gap (minimum height 30 mm) underneath. (2) An interlayer of at least Class Efl and with maximum thickness 3 mm and minimum density of 280 kg/m3 may be included. (3) Class as set out in Table 2 of the Annex to Decision 2000/147/EC. (4) Without surface coatings. (5) Conditioned in accordance with EN 13238 (50 % RH, 23 °C). (6) Substrate at least Class D-s2, d0. (7) Applies also to steps of stairs.